                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                            NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MICHAEL DAVID NILSEN,                           Case No. 19-cv-02917-PJH
                                                       Petitioner,
                                   8
                                                                                         ORDER DISMISSING AMENDED
                                                 v.                                      PETITION WITH LEAVE TO AMEND
                                   9

                                  10     LAKE COUNTY SUPERIOR COURT,
                                         APPELLATE DEPT.,
                                  11                   Respondent.
                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, a former California prisoner, filed a pro se petition for a writ of habeas

                                  14   corpus pursuant to 28 U.S.C. § 2254. The original petition was dismissed with leave to

                                  15   amend and petitioner has filed an amended petition.

                                  16                                         BACKGROUND

                                  17          Petitioner was convicted of several motor vehicle related charges, all

                                  18   misdemeanors. Docket No. 8 at 1. He was sentenced to 20 days in county jail. Docket

                                  19   No. 1 at 1.

                                  20                                           DISCUSSION

                                  21          STANDARD OF REVIEW

                                  22          This court may entertain a petition for writ of habeas corpus “in behalf of a person

                                  23   in custody pursuant to the judgment of a State court only on the ground that he is in

                                  24   custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

                                  25   § 2254(a); Rose v. Hodges, 423 U.S. 19, 21 (1975). Habeas corpus petitions must meet

                                  26   heightened pleading requirements. McFarland v. Scott, 512 U.S. 849, 856 (1994). An

                                  27   application for a federal writ of habeas corpus filed by a prisoner who is in state custody

                                  28   pursuant to a judgment of a state court must “specify all the grounds for relief available to
                                   1   the petitioner ... [and] state the facts supporting each ground.” Rule 2(c) of the Rules

                                   2   Governing § 2254 Cases, 28 U.S.C. § 2254. “‘[N]otice’ pleading is not sufficient, for the

                                   3   petition is expected to state facts that point to a ‘real possibility of constitutional error.’”

                                   4   Rule 4 Advisory Committee Notes (quoting Aubut v. Maine, 431 F.2d 688, 689 (1st Cir.

                                   5   1970)).

                                   6          LEGAL CLAIMS
                                   7          The original petition was dismissed with leave to amend to provide more

                                   8   information because the court could not ascertain the exact nature of petitioner’s claims

                                   9   or determine if petitioner had exhausted his claims or if he was in custody for purposes of

                                  10   the petition. The amended petition has not cured the deficiencies of the original petition.

                                  11   The amended petition is dismissed with leave to amend to provide more information.

                                  12          Petitioner does not set forth specific claims, rather he describes his arrest and
Northern District of California
 United States District Court




                                  13   prosecution. In an amended petition, he must set forth specific, numbered claims. The

                                  14   court can only consider claims that have been properly exhausted in state court.

                                  15          In California, a criminal defendant seeks review of a misdemeanor conviction by

                                  16   filing a notice of appeal in the municipal court seeking review by the appellate department

                                  17   of the superior court. After the Appellate Department of the Superior Court has denied

                                  18   relief, a misdemeanant requests transfer to the Court of Appeal. If the request is denied

                                  19   then the petitioner has completed his direct appeal. If the request is not denied, his

                                  20   appeal is transferred to the California Court of Appeal and the appeal continues. See

                                  21   Cal. Rules of Court 62, 63, 182.

                                  22          A misdemeanant must present his claims to the California Supreme Court in order

                                  23   to exhaust his state remedies. Thus, if his direct appeal is concluded before he reaches

                                  24   the California Supreme Court, he must present his claims by habeas proceedings to that

                                  25   court in order to exhaust his claims for federal habeas purposes. See Larche v. Simons,

                                  26   53 F.3d 1068, 1072 (9th Cir. 1995). In the interests of comity, the California Supreme

                                  27   Court must be given at least one opportunity to review petitioner's claim before he is

                                  28   heard in federal court. See id. at 1071. Petitioner must demonstrate that he has
                                                                                        2
                                   1   exhausted his claims by presenting them to the California Supreme Court. He should

                                   2   also specify what claims he presented in state court. He may include copies of his state

                                   3   court appeals or state habeas petitions.

                                   4          In addition, petitioner is informed that the federal writ of habeas corpus is only

                                   5   available to persons "in custody" at the time the petition is filed. See 28 U.S.C. §§

                                   6   2241(c), 2254(a); Carafas v. LaVallee, 391 U.S. 234, 238 (1968). This requirement is

                                   7   jurisdictional. Id. A habeas petitioner must be in custody under the conviction or

                                   8   sentence under attack at the time the petition is filed. Maleng v. Cook, 490 U.S. 488,

                                   9   490-91 (1989). A petitioner who files a habeas petition after he has fully served his

                                  10   sentence and who is not subject to court supervision is not "in custody" for the purposes

                                  11   of this court's subject matter jurisdiction and his petition is therefore properly denied. See

                                  12   De Long v. Hennessey, 912 F.2d 1144, 1146 (9th Cir. 1990). In the amended petition,
Northern District of California
 United States District Court




                                  13   petitioner states that he is under the constructive custody of the Lake County justice

                                  14   system and he will be remanded to the county jail if this federal petition is denied. He

                                  15   provides no more information to support this contention or why he will be remanded to

                                  16   custody if the petition is denied. He must provide more information in an amended

                                  17   petition.

                                  18                                          CONCLUSION

                                  19          1.     The amended petition is DISMISSED with leave to amend in accordance

                                  20   with the standards set forth above. The second amended petition must be filed no later

                                  21   than November 1, 2019, and carry the words SECOND AMENDED PETITION on the

                                  22   first page. Failure to amend within the designated time will result in the dismissal of the

                                  23   petition.

                                  24          2.     Petitioner must keep the court informed of any change of address and must

                                  25   comply with the court's orders in a timely fashion. Failure to do so may result in the

                                  26   dismissal of this action for failure to prosecute pursuant to Federal Rule of Civil

                                  27   Procedure 41(b). See Martinez v. Johnson, 104 F.3d 769, 772 (5th Cir. 1997) (Rule

                                  28
                                                                                     3
                                   1   41(b) applicable in habeas cases).

                                   2         IT IS SO ORDERED.

                                   3   Dated: October 1, 2019

                                   4

                                   5                                            /s/ Phyllis J. Hamilton
                                                                                PHYLLIS J. HAMILTON
                                   6                                            United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                            4
